Citation Nr: 0830452	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-39 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for injuries as a result of a door 
malfunction at a VA hospital.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
August 1965.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).  That decision denied the 
veteran's claims of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for musculoskeletal injuries 
as a result of a door malfunction at a VA hospital, and for 
service connection for liver damage and post-traumatic stress 
disorder (PTSD).

In a May 2006 statement in support of claim (VA Form 21-
4138), the veteran withdrew his claims for service connection 
for liver damage and PTSD.  38 C.F.R. § 20.204 (2007).  
Consequently, the sole issue remaining on appeal is whether 
he is entitled to § 1151 compensation.

In March 2008, as support for this remaining claim, the 
veteran testified at a hearing before the undersigned 
Veterans Law Judge of the Board.  During the hearing the 
veteran submitted additional evidence and waived his right to 
have the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304 (2007). 


FINDING OF FACT

The injuries at issue that are claimed to have been sustained 
in a door malfunction at a VA hospital were not the result of 
hospital care, treatment or an examination rendered by VA.




CONCLUSION OF LAW

The requirements are not met for § 1151 compensation for the 
claimed injuries.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2007); Sabonis v. Brown, 6 Vet. App. 426 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 for injuries as a result 
of a door malfunction at a VA hospital.  He maintains in his 
lay statements and hearing testimony that, but for a nurse's 
negligent operation of an electronic door at a VA hospital in 
June 2003, the incident in question and resulting injuries 
would not have occurred - including, but not limited to a 
shoulder, i.e., acromioclavicular (AC) joint separation, 
bicipital tenosynovitis, and partial deltoid tendon rupture 
of the left shoulder and scapula with some paralysis 
involving the left elbow and wrist extending into the 
fingers.  These claimed musculoskeletal injuries, as well as 
their purported relationship to this incident at a VA 
facility in June 2003, have been clinically assessed and 
reported by a VA fee-basis physician in medical statements, 
most recently one dated in March 2008.

VA records confirm that, during the time of the reported 
incident in June 2003, the veteran was receiving VA hospital 
care.  A VA report of special incident involving a 
beneficiary, dated June 11, 2003, specifies that the veteran 
sustained abrasions to his shin area and both knees when he 
had difficulty entering a door, and that the door hit both 
legs.  It also was reported that he indicated that leg 
scrapes had stirred up his musculoskeletal pain.

The Board has reviewed the record and carefully considered 
the veteran's assertions in light of the applicable law.  
However, the Board finds that his claim cannot be granted as 
a matter of law.

Effective October 1, 1997, Congress amended 38 U.S.C.A. 1151.  
See Section 422(a) of PL 104-204.  The amendment provided 
legislation overruling the Supreme Court's decision in Brown 
v. Gardner, 115 S. Ct. 552 (1994), which had held that no 
showing of negligence was necessary for recovery under 
section 1151.  In pertinent part, § 1151 was amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and -

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was - 

        (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

        (B) an event not reasonably foreseeable."


Here, VA received the veteran's § 1151 claim in August 2003, 
so the Board must adjudicate his claim, as did the RO, under 
the revised version of § 1151 that requires VA fault.  Note 
also, however, that under 38 U.S.C.A. § 7104(c) the Board is 
bound in its decisions by the regulations of the Department, 
the instructions of the Secretary, and the precedent opinions 
of the General Counsel as the Chief Legal Officer of the 
Department.

In VAOPGCPREC 1-99 (Feb. 16, 1999), VA's General Counsel 
determined that 38 U.S.C.A. § 1151 authorizes compensation 
only for disability resulting from the treatment or 
examination itself at a VA facility, and not for disability 
due to such intervening causes as a sexual assault or another 
intentional tort; remedies for such acts are beyond the scope 
of section 1151.  See also Sweitzer v. Brown, 5 Vet. App. 
503, 505 (1993) (§ 1151 does not address disabilities that 
are merely coincidental with the receipt of VA treatment or 
which are not the result of actions by VA); VAOPGCPREC 7-97 
(Jan. 29, 1997) (§ 1151 does not cover injuries that were 
merely incurred during or coincident with hospitalization but 
not as a result of hospitalization).

So while the record confirms the June 11, 2003 incident 
occurred while the veteran was in a VA facility, the statute 
in question (§ 1151) and VAOPGCPREC 1-99 do not negate the 
requirement that injury result from treatment, itself - not, 
as here, from an incident that is merely coincident with that 
treatment.

Further, it is noted that in a case like this, where the law 
and not the evidence is dispositive, the appellant's claim 
must be denied because of the lack of legal entitlement under 
the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1996).  
The veteran essentially is seeking § 1151 compensation for 
disability incurred as a result of an intervening cause 
during hospital care by VA - not, as required, as a result 
of treatment or an examination rendered by VA.  Consequently, 
his claim lacks legal merit and must be summarily denied.

One final point worth mentioning is that the duty-to-notify-
and-assist provisions of the Veterans Claims Assistance Act 
(VCAA), found at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159, do not apply in this appeal because the issue 
presented is solely one of statutory interpretation and/or 
the claim is barred as a matter of law in that it cannot be 
substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 
537 U.S. 821 (2002).  See, too, See Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002); VAOPGCPREC 5-2004 (June 23, 
2004).


ORDER

The claim for § 1151 compensation for injuries sustained as a 
result of a door malfunction at a VA hospital is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


